              Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                               Civil No. 19-1156

PAULA E. INGRAM,

                                   Defendant.

                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Brian D. Sheern, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendant in the following manner:

                a.      Defendant Paula E. Ingram may be served by delivering a copy of the

                        Summons and Complaint to her at 2306 32nd Place, Great Bend, Kansas

                        67530, within the jurisdiction of this Court.

        3.      Defendant Paula E. Ingram executed and delivered to Plaintiff, acting through the

Rural Housing Service, United States Department of Agriculture, a promissory note on June 1,

2001, in which she promised to pay Plaintiff the principal amount of $80,100.00, together with

interest thereon at the rate of 6.8750 percent (6.8750%) per annum on the unpaid balance. As

consideration for this note, Plaintiff made a Rural Housing loan to Defendant Paula E. Ingram,
              Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 2 of 7




pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

        4.      To secure the payment of the indebtedness, Defendant Paula E. Ingram did, on June

1, 2001, execute and deliver a purchase-money security interest in the form of a real estate

mortgage upon certain real estate located in Barton County, Kansas, within the jurisdiction of this

Court, described as follows:

                Lot Sixteen (16) in Block One (1) Northglenn Addition to the City
                of Great Bend.

        This property is commonly described as 2306 32nd Place, Great Bend, Kansas 67530.

This real estate mortgage was filed for record on June 6, 2001, in the office of the Register of

Deeds of Barton County, Kansas, in Book 594 at Pages 308. A true and correct copy of the

Mortgage is attached as Exhibit B.

        5.      Due to an error at origination, this real estate mortgage incorrectly referenced the

legal description of the security property. The legal description contained in the real estate

mortgage, and as stated in paragraph four (4) above, is not the correct or intended legal description

to be encumbered by the subject real estate mortgage, and is not the legal description that

corresponds to the correct street address provided above in paragraph four (4). Accordingly, the

legal description in the real estate mortgage should be reformed to correctly reflect the legal

description intended by all parties to the real estate mortgage, which properly reflects the real estate

owned by the borrower herein. The correct legal description corresponding to the correct street

address above in paragraph four (4) is:

                Lot Sixteen (16) in Block One (1), in the Northglenn Addition No.
                1, to the City of Great Bend, Barton County, Kansas, according to
                the recorded Plat thereof; being a part of the Southwest Quarter
                (SW/4) of Section Twenty-One (21), Township Nineteen (19)
                South, Range Thirteen (13) West of the 6th P.M.

                                                   2
               Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 3 of 7




       6.       Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the recapture

of interest credit or subsidy granted to Defendant Paula E. Ingram. The total amount of interest

credit or subsidy subject to recapture is $26,747.82, such amount to be recovered in rem only, and

only after recovery of the principal (including advances and other recoverable costs) and accrued

interest through the date of any judgment. The Interest Credit Subsidy Repayment Agreement is

set forth as follows:

      DATE EXECUTED                        AMOUNT                          EXHIBIT NO.

            June 1, 2001                   $26,747.82                             C


A copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       7.       Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A and B.

       8.       Defendant Paula E. Ingram failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

       9.       The amount due on the promissory note and mortgage is principal in the amount of

$64,469.89 (including unpaid principal of $55,958.03, escrow replenish of $5,840.82, agency title

report fees of $200.00, homeowner advance program for escrow of $1,200.12, escrow fees of

$1,169.82, and late fees of $101.10) as of December 14, 2018; plus interest in the amount of

$6,875.22 (including interest on principal of $6,661.28 and interest on advances of $213.94)

accrued to December 14, 2018; plus interest accruing thereafter at the daily rate of $11.8662

                                                 3
              Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 4 of 7




(including daily interest on principal of $10.5400 and daily interest on advances of $1.3262) to the

date of judgment; plus administrative costs of $55.00 (including lis pendens filing fee of $5.00 and

title report fees of $50.00) pursuant to the promissory note and mortgage; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

        10.      Plaintiff also demands in rem judgment in the amount of $26,747.82 for interest

credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth

in 28 U.S.C. § 1961; and foreclosure of the Defendant's interests in the subject real estate.

        11.      No other action has been brought for recovery of these sums and no payment has

been received.

        12.      Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949 (42 U.S.C. § 1471, et seq.) and all rules and regulations issued pursuant thereto.

        13.      The indebtedness due Plaintiff by Defendant Paula E. Ingram is a first and prior

lien on the property described above.

        14.      The interest of Defendant is junior and inferior to the interests of Plaintiff United

States of America.

        15.      Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        Plaintiff demands an in personam judgment against Defendant Paula E. Ingram in the sum

of principal in the amount of $64,469.89 (including unpaid principal of $55,958.03, escrow

replenish of $5,840.82, agency title report fees of $200.00, homeowner advance program for

escrow of $1,200.12, escrow fees of $1,169.82, and late fees of $101.10) as of December 14, 2018;



                                                   4
              Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 5 of 7




plus interest in the amount of $6,875.22 (including interest on principal of $6,661.28 and interest

on advances of $213.94) accrued to December 14, 2018; plus interest accruing thereafter at the

daily rate of $11.8662 (including daily interest on principal of $10.5400 and daily interest on

advances of $1.3262) to the date of judgment; plus administrative costs of $55.00 (including lis

pendens filing fee of $5.00 and title report fees of $50.00) pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred.

       Plaintiff also demands foreclosure of the Defendant's interests in the subject real estate.

       Plaintiff further demands in rem judgment in the amount of $26,747.82 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further prays that its Mortgage be reformed to correctly reflect the legal

description intended by all parties to the real estate mortgage and to properly reflect the real estate

owned by the borrower herein.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interest of the Defendant.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment be the final judgment of this Court.



                                                    5
              Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 6 of 7




        Plaintiff further demands that all legal right, title and interest that the Defendant has in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

        Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

                (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                (2)     The costs of this action and the foreclosure sale;

                (3)     The interest accruing on Plaintiff=s in personam judgment against
                        Defendant Paula E. Ingram;

                (4)     Plaintiff=s in personam judgment against Defendant Paula E.
                        Ingram;

                (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                        credit or subsidy subject to recapture;

                (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                        recapture; and,

                (7)     Any remaining balance should be held by the Clerk of the District
                        Court to await the Court’s further order.

        Further, Plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant Paula E. Ingram for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment rate.

Plaintiff further demands that all right, title, and interest in and to the real estate of the Defendant,




                                                   6
             Case 6:19-cv-01156 Document 1 Filed 06/12/19 Page 7 of 7




and of all persons claiming by, through or under her be decreed to be junior and inferior to the

Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas


                                                      s/ Brian D. Sheern
                                                      BRIAN D. SHEERN
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 21479
                                                      1200 Epic Center
                                                      301 N. Main
                                                      Wichita, Kansas 67202
                                                      PH: (316) 269-6481
                                                      FX: (316) 269-6484
                                                      Email: brian.sheern@usdoj.gov
                                                      Attorneys for the Plaintiff


                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.



                                                      s/ Brian D. Sheern
                                                      BRIAN D. SHEERN
                                                      Assistant United States Attorney



                                                 7
                  Case 6:19-cv-01156 Document 1-1 Filed 06/12/19 Page 1 of 3


 V

         `.4v
USDA-RHS,                                                                             44   d   "/‘:‘
Foim'FmH41, 1940-16
(Rev. 10-96)
                                                                                 .9r12,4 Aft.)     .744a4.. E



                                                     PROMISSORY NOTE

Type of Loan    SECTION 502                                                                    Loan   No.0015189229

Date:   June 01           ,   2001

                                                     2306 32nd Place
                                                           (Property Address)

                               Great Bend                ,   Barton                     , Kansas
                                    (City or Town)                    (County)                     (State)



BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
States of America, acting through the Rural Housing Service (and its successors)("Government") $ 80,100.00
(this amount is called "principal"), plus interest.

INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
pay interest at a yearly rate of 6.875  %.The interest rate required by this section is the rate I will pay both before
and after any default described below.

PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:
                                                                                                           22
                                                                                                                           Pociy
 El I. Principal and interest payments shall be temporarily deferred. The interest accrued to                   , 2002
shall be added to the principal. The new principal and later accrued interest shall be payable in )086    38,     regular
amortized installments on the date indicatekn the box below. I authorize the Government to enter the ,k?ount of
such new principal here: $ 80,428.74 35           , and the amount of such regular installments in the box below when
such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

 El II. Payments shall not be deferred. I agree to pay principal and interest in                                   installments as indicated in
the box below.

 I will pay principal and interest by making,4e w        nt every month.
 I will nr#19iday monthly payment on the layrda of each month beginning on m 4berx.•
                                                                                           a rrth 22                aDt
                                                                                                       , 2002 and continuing
 for 311i 3I37'onths. I will make these payments every month until I have paid all of the principal and interest and any
 other charges described below that I may owe under this note. My monthly payments will be applied to interest
 before principal. If on June 01          ,2034   , I still owe amounts under this note, I will pay those amounts in full on
 that date, which is called the "maturity date." IN
 My monthly payment will be $ 517.15          T9- t?' . I will make my monthly payment at the post office
   eddresa noted on my billing statement                                 or a different place if required by the Government.

PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the presenl
regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.

                                                                       1
                                                                                                             EXHIBIT


                                                                                                               A
                 Case 6:19-cv-01156 Document 1-1 Filed 06/12/19 Page 2 of 3




  LATE CHAtiGES. If the Government has not received the full amount of any monthly payment by the end of 15
— days after the date it Is due, I will pay a late charge, The amount of the charge will be 4.000           percent of my
  overdue payment of principal and interest. I will pay this charge promptly, but only 'once on each late payment.

 BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
 payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
 writing that I am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
 use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
 prepayment, there will be no changes In the due date or in the amount of my monthly payment unless the Government
 agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
 regulations and accounting procedures in effect on the date of receipt of the payment.

 ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
 consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
 the term "Government" will mean the assignee.

 CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
 other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

 USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
 used for purposes authorized by the Government.

 LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
 leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
 (3) Is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
 entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
 pay off the entire loan.

 REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
 information the Government requests about my financial situation. If the Government determines that I can get a loan
 from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
 for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
 to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
 of the Housing Act of 1949 to compensate for my lack of repayment ability.

 SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
 assistance under the Government's regulations.

 CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
 Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan Is classified as a
 nonprogram loan pursuant to section 502 of the Housing Act of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be In default. If I am in
 default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
 date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
 owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
 I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
 Government will still have the right to do so if I am in default at a later date. If the Government has required me to
 immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
 costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
 include, for example, reasonable attorney's fees.




                                                              2
                                                                                              Account # 0015189229
                Case 6:19-cv-01156 Document 1-1 Filed 06/12/19 Page 3 of 3




NOTICES;IUniess applicable law requires a different method, any notice that must be given to me under this note will
be given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by mailing it by first class mall to the Government at USDA / Rural Mousin9 Service, c/o Customer
Service Branch, P.O. Box 66889, St. Louis, MO 63166                      , or at a different address if I am given a notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan application
may result in the termination of program assistance currently being received, and the denial of future federal
   stance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                \i\&                                   Seal                                                             Seal
                      Borrower                                                          Borrower

                                                       Seal                                                              Seal
                      Borrow1r                                                          Borrower




                                                    RECORD OF ADVANCES
          AMOUNT                DATE                AMOUNT                DATE               AMOUNT               DATE
 (1) $                                         (8) $                                     (15) $
 (2) $                                         (9) $
 (3). $                                       (10) $                                 (17) $
 (4) $                                        (11) $                                 (18) $
 (5) $                                        (12) $                                 (19) $
 (6) $                                        (13) $                                 (20) $
 (7) $                                        (14) $                                 (21)$
                                                                               TOTAL $




                                                                                    Account #: 0015189229
          Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 1 of 6




                                                                                                                State of Kansasi ,
                                                                                                                   Barton Co.
                                                                                                                This instrument was filed for record on the
                                                                                                                42..t..4.r. day ot ?"          A D , 20J:22
                                                                                                                at 3: 30 o'cl k          M, and duly recorded
                                                                                                                in booleg         71 Y           oL,re cords
                                                                                                                Page .—.....„(..
                                                                                                                             . 2tet„,____ Fee 5 /4' . ab
                                                                                                                              .: .          ie........4,
                                                                                                                    M                   n         eg'ster      Deeds
                                                                                                               By               H„..„2...e.....
                                                                                                                          Deputy Register of Dee



                                                             Itpue Aber% e ThIJ Lift Faliewal.g Mal
Form RD 3550-14 KS                                                                                                        Form Approved
(9-00)                                                                                                                    OMB No. 0575-0172
                                                 United States Department of Agriculture
                                                         Rural Housing Service

                                                 MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on                      JUNE 1                      , 2001 . [Date)
The mortgagor is PATRICK M SHEPARD AND PAULA E INGRAM, HUSBAND AND WIPE
                                                                                                                ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, do Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166,

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                             Principal Amount                                       Maturity Date

06/01 / 2001                                    $ 80,100.00                                           06/01/2034

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (a) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant,
and convey to Lender the following described property located in the County of      BARTON
                                                           ,State of Kansas

       LOT 16 BLOCK 1, NORTHGLENN ADDITION TO THE CITY OF GREAT BEND


                                                                                                                                             Invert--
                                                                                                                                        indoxed




decanting to the Polymath Reduahnt Act of OA no persons are revolted to respond to a collection qfinfortnation tudess II displap a valid Ohlll conind nunther
 The solid OMB control number for this Warmth)), collection Is 0.575-0171 The time required to complete this Information collection Is estimated in averuge 15
Minna per triponve, Including the timefor miming Instructions, searching existing data sources, gathering and maintaining the data needed. mut completing and
rerlewhtg the collection of InformatIon

                                                                                                                                                           Page 1 of 6

                                                                                                                EXHIBIT


                                                                                                                      B
         Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 2 of 6




which has the address or   2306 32nd St r r t Place
                                       ist li                                             icitY1 Great Bend
Kansas                     (ZIP'   67530    ("Property Address");

    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
 federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
 applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
 by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
 not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
 charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
 additional security for all sums secured by this Security Instrument.
       lithe Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
  held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
  writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
  Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
  22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
  acquisition or sale as a credit against the sums secured by this Security Instrument.
       3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
  received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (1) to advances for
  the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                             Page 2 of 6
        Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 3 of 6




(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; ($) to late
charges and other fees and charges.
       4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
irea manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument, If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
       5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
 the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
 coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
 pursuant to paragraph 7.
        All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
 mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
 repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
  insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
 any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
  proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
  Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given,
        Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
  extend or postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of
  the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
  and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
  sums secured by this Security Instrument immediately prior to the acquisition.
        6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
  Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
  commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
  by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
  be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
  judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
  Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
  be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
  in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
   interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
  inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
  connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
   comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
  title shall not merge unless Lender agrees to the merger in writing.
        7. Protection or Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
   contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
   the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
   regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
   rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
   Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                             Page 3 of 6
        Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 4 of 6




repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private 'credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
 be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
 taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
 market value of the Property immediately before the taking is less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
 successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
  refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
 by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
  Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
  of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
  provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
  co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
  mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
  is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
  other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
  Security Instrument or the Note without that Borrower's consent.
        13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
  by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
  to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
  be given by first class mail to Lender's address stated herein or any other. address Lender designates by notice to
  Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
   Lender when given as provided in this paragraph.
        14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
  that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
   not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
   provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
   instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
   the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
  are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
   remedies provided by law.
        15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
   Security Instrument.
        16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
   interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                                Page 4 of 6
        Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 5 of 6




(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
      IS. Sale of Note; Change or Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument, There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new JLoan Servicer and the address to
which payments should be made.
      19, Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
 by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
 radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
 protection.
      21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
 instrument held by Lender and executed or assumed by Borrower, and default under any other such security
 instrument shall constitute default hereunder.

     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of; (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                             Page 5 of 6
              Case 6:19-cv-01156 Document 1-2 Filed 06/12/19 Page 6 of 6




expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. ,Riders to this Security Instrument, If one or more riders are executed by Borrower and recorded
together with this Seem ity Instrument, the covenants and .agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
     0 Condominium Rider          ID Planned Unit Development Rider         0 Other(s) [specify]


     BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through
6 of this Security Instrument and in any rider executed by Bqrrwoand recorded with this Security Instrument


                                                                                                          - [SEAL]
                                                           atrick M         he           Borrower

                                                                                                            [SEAL]
                                                         Paula E Ingram                   orrower



STATE OF KANSAS
                                                n:                   ACKNOWLEDGMENT
COUNTY OF                BARTON
                                            1


    On this       1st         day of        June                2001            , before me,   Michael F.
Bickford, a notazy                                    personally appeared       Patrick M. Shepard
                                                and     Paula E. Ingram, husband and wife
who acknowledged that      they          executed the foregoing instrument as      their            voluntary act
and deed.
                     WPM PULIV • Stab tKann
                                     494
                                    4'. 4
[SEAL]
                                                                                         Notwyp       k
                                                                       ichael F. Bickford
My appointment expires




                                                                                                          Page 6 of 6
                       Case 6:19-cv-01156 Document 1-3 Filed 06/12/19 Page 1 of 1


                                                                                                 ,

    Form RHS 3550-12                                                                •    . " I I?                                    Form Approved
-   (10-96)                                               United States Department of Agriculture                                    OMB No. 0575-0166
                                                                  Rural Housing Service
                                                                                                                      Account #: 0015189229
                                                   SUBSIDY REPAYMENT AGREEMENT
    1. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
    502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
    Deferred mortgage payments are included as subsidy under this agreement.
    2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
    title and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
    interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
    not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
    an option, recapture will be discounted 25% if paid in full at time of settlement.
    3. Market value at time of initial subsidy $ 83,000.00       less amount of Rural Housing Service (RHS) loans $80,100.00     less
    amount of any prior liens $              equals my/our original equity $2,900.00        . This amount equals 3.5        % of the
    market value as determined by dividing original equity by the market value.

    4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
    Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
    determine the percent of the outstanding balance of open loans being paid.
    5.                        months                                        Average interest rate paid
                              loan                                1.1       2.1     3.1       4.1           5.1        6.1
                              outstanding              1%         2%        3%      4%        5%            6%         7%      >7%
                                 0 - 59                .50        .50       .50     .50       .44           .32        .22      .11
                                60 - 119               .50        .50       .50     .49       .42           .31        .21      .11
                               120 - 179               .50        .50       .50     .48       .40           .30        .20      .10
                               180 - 239               .50        .50       .49     .42       .36           .26        .18      .09
                               240 - 299               .50        .50       .46     .38       .33           .24        .17      .09
                               300 - 359               .50        .45       .40     .34       .29           .21        .14       .09
                               360 & up                .47        .40       .36     .31        .26          .19        .13       .09
    6.   Calculating Recapture
           Market value (at the time of transfer or abandonment)
         LESS;
               Prior liens
              RHS balance,
               Reasonable closing costs,
               Principal reduction at note rate,
               Original equity (see paragraph 3), and
               Capital improvements.
         EQUALS
               Appreciation Value. (If this is a positive value, continue.)
         TIMES
               Percentage in paragraph 4 (if applicable),
               Percentage in paragraph 5, and               •
               Return on borrower's original equity (100% - percentage in paragraph 3).
         EQUALS
               Value appreciation subject to recapture. Recapture due equals the lesser of this
               figure or the amount of subsidy received.
                                                                                                          Date


                                                                                                           Date

                                                        1A)
    Public reporting burden for this calkedInformation is estimated to average 5 minutes per response, including the time for reviewing instructions, searching
    existing data sources, gathering and              8 the data needed. and completing and reviewing the collection of information. Send comments regarding this
    burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to U.S. Department of Agriculture, Clearance
    Officer, STOP 7602, 1400 Indepencence Avenue, S.W., Washington, AC. 20250-7602. Huse DO NOT RETURN this form to this address. Forward to the
    local USDA office only. You are not required to respond to this collection of Information unless it displays a currently valid OMB control number.

                                                                                                                                           EXHIBIT


                                                                                                                                              C
